DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention with respect to claims 9-15 are directed to non-statutory subject matter.  The claim(s) do fall within at least one of the four categories of patent eligible subject matter because the claimed invention points to a PROCESS (Step 1).
The claimed invention is directed to an ABSTRACT IDEA (Step 2A, Prong One), and falls into one of the groupings of abstract ideas, specifically a MENTAL PROCESS, in which the claimed invention include concepts performed in the human mind, such as receiving data, analyzing and making a determination based on the received data.
The mental process being a concept performed in the human mind, specifically observing and receiving respiratory data from a sensor. Next, the human mind being able to analyze the received data and being able to make a determination based on the received data and then performing an action to confirm whether pressure compensation is improper.
The claimed invention is directed to an ABSTRACT IDEA without reciting additional element that integrate the abstract idea into a practical application (Step 2A, Prong Two). The claim(s) recite(s) a MENTAL PROCECSS, specifically “receiving data from one or more sensors… analyzing outputs of the sensors… determining if the pressure compensation provided to the patient is improper”. There is no integration of the steps of such mental processes into a practical application. The step of “initiating action to confirm whether components of the patient circuit have been changed” is broad enough to be understood as performing a mental process to simply receive information and confirm an indication that a component of the patient circuit has changed, and as such is an insignificant extra solution act. The claims do not recite doing anything with the estimated respiratory parameters (e.g. effectuating a change 
Claim 10 fails to add significantly more because “determining whether sleep-disordered breathing symptoms are exacerbated, and… determining that pressure compensation is improper based on the determination of exacerbated sleep-disordered breathing symptoms” can still be mentally performed from observing the respiratory data. Furthermore no structure is yet recited to perform the claimed method. 
Claim 11 fails to add significantly more because “determining whether signs of uncomfortable breathing are present, and… determining that pressure compensation is improper based on the determination of the presence of signs of uncomfortable breathing” can be done mentally performed from observing the respiratory data. Furthermore no structure is yet recited to perform the claimed method.
Claim 12 fails to add significantly more because “comparing the sensed pressure with a predicted pressure at the location in the patient circuit, and… determining that pressure compensation is improper when the sensed pressure and the predicted pressure differ by greater than a predetermine threshold value” can be done mentally performed from observing the respiratory data. Furthermore no structure is yet recited to perform the claimed method.
Claim 13 fails to add significantly more because “comparing [a] sensed acceleration with an expected range of values associated with [an] accelerometer, and… determining that pressure compensation is improper when the sensed acceleration is outside the expected range” can be done mentally performed from observing the respiratory data. Furthermore no structure is yet recited to perform the claimed method.
Claim 14 fails to add significantly more because “analyzing outputs of the one or more sensors over a period of time and to generate expected ranges of outputs corresponding to the one or more sensors based on their outputs over the period of time, and… determining improper compensation based on outputs of one or more sensors being outside their corresponding expected range of outputs” can be done mentally performed from observing the respiratory data. Furthermore no structure is yet recited to perform the claimed method.
Claim 15 fails to add significantly more because “initiating communication with components of the patient circuit to determine whether any components of the patient circuit have changed” can be done mentally performed from observing the respiratory data. This limitation may be broadly read to encompass observing a display or warning indicator (i.e initiating communication with a component) that provides an indication of a change in the patient circuit. Furthermore no structure is yet recited to perform the claimed method.
The claimed invention is directed to an ABSTRACT IDEA without significantly more than the judicial exception (Step 2B) that is well-understood, routine and conventional activities. The claim(s) recite(s) a MENTAL PROCECSS, specifically “receiving data from one or more sensors… analyzing outputs of the sensors… determining if the pressure compensation provided to the patient is improper”. There are no additional elements or combination of elements that are unconventional.  Simply receiving sensor information and analyzing and making a determination based on the received information is well-understood, routine and conventional as evidenced by Strothmann (see Paragraph 0087, based on the information provided by the pressure sensor, a desired level may be compared to the detected level to determine if pressure delivery is insufficient). In addition, “initiating action to confirm whether components of the patient circuit have been changed” after performing the method steps is also well-understood, routine and conventional as evidenced by Orr (Paragraph 0054, an alarm may be triggered to notify a user or practitioner that a possible mis-installation or disconnection has occurred based on a disparity between predicted pressure and detected pressure).
Claim 10, is considered well understood, routine conventional activity because “determining whether sleep-disordered breathing symptoms are exacerbated, and… determining that pressure compensation is improper based on the determination of exacerbated sleep-disordered breathing symptoms” is known in the art to do as evidence by Strothmann (see Fig. 9 and Paragraphs 0122-0123, 0125; Hypopnea may be detected as an exacerbation of a slight reduction in flow from breathing based if flow drops below a certain level, and/or if the waveform triggers the threshold; Compensation may be deemed insufficient and may be increased in response to a detected hypopnea).
Claim 11, is considered well understood, routine conventional activity because “determining whether signs of uncomfortable breathing are present, and… determining that pressure compensation is 
Claim 12, is considered well understood, routine conventional activity because “comparing the sensed pressure with a predicted pressure at the location in the patient circuit, and… determining that pressure compensation is improper when the sensed pressure and the predicted pressure differ by greater than a predetermine threshold value” is known in the art to do as evidence by Orr (see Paragraph 0054, an alarm may indicate that pressure indication is improper due to a mis-match between an expected pressure and a detected pressure; There may be a threshold at which this occurs).
Claim 13, is considered well understood, routine conventional activity because “comparing [a] sensed acceleration with an expected range of values associated with [an] accelerometer, and… determining that pressure compensation is improper when the sensed acceleration is outside the expected range” is known in the art to do as evidence by Stahmann (see Paragraphs 0347-0348, 0350, 0353; an accelerometer measuring patient chest motion may have a threshold to determine if breathing is reduced or has partially ceased, indicative of an apnea and prompting an increase to delivered pressure).
Claim 14, is considered well understood, routine conventional activity because “analyzing outputs of the one or more sensors over a period of time and to generate expected ranges of outputs corresponding to the one or more sensors based on their outputs over the period of time, and… determining improper compensation based on outputs of one or more sensors being outside their corresponding expected range of outputs” is known in the art to do as evidence by Stahmann (see Paragraph 0347, 0350 and 0353; The signals may be analyzed over a period of time and there is an expected range above a threshold to indicate normal breathing; An apnea is determined if the value dips below the threshold and pressure delivery is increased).
Claim 15, is considered well understood, routine conventional activity because “initiating communication with components of the patient circuit to determine whether any components of the patient circuit have changed” is known in the art to do as evidence by Soysa (see Paragraph 0011 and 
This judicial exception (abstract idea) is not integrated into a practical application because the steps in the claimed invention can be done through a mental process and any additional structures are considered insignificant, extra-solution activities. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements including a sensor are well understood, routine, and conventional functions as recognized by the court decisions listed in the MPEP § 2106.05(d). 
Thus, claims 9-15 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Strothmann (U.S Publication No. 2009/0050154 A1) in view of Orr (U.S Publication No. 2012/0215125 A1).
Regarding claim 1, Strothmann discloses a pressure support device (Fig. 4c) for providing pressure support therapy to a patient (see Abstract), the pressure support device comprising: 
an airflow generator (blower 110, see Paragraph 0087 and Fig. 4C) structured to generate pressure to provide pressure compensation to the patient via a patient circuit (see Paragraph 0087, the outlet may be connected to a patient mask to provide gas flow to the patient; also see Abstract); 
one or more sensors (sensor 112, see Paragraph 0087 and Fig. 4C) structured to gather data related to effectiveness of the pressure compensation (see Paragraph 0087, the pressure sensor is used to gather detected pressure as it relates to the desired pressure for effective delivery, which can be used to adjust the blower to have the pressure compensation match the desired pressure); and 
a processing unit (114/116/120, see Fig. 4C and Paragraph 0087) structured to analyze outputs of the sensors while pressure support therapy is provided to the patient to determine if the pressure compensation provided to the patient is improper (see Paragraph 0087, the subtractor 114 may compare the desired pressure signal to the detected pressure signal to develop an error signal; Based on improper mismatch between the two signals, the blower is then controlled to adjust the applied pressure to minimize the difference between the two).
Strothmann is silent regarding wherein the processing unit is structured to initiate action to confirm whether components of the patient circuit have been changed in response to determining that the pressure compensation provided to the patient is improper.  
Orr teaches wherein the processing unit is structured to initiate action to confirm whether components of the patient circuit have been changed in response to determining that the pressure compensation provided to the patient is improper (Examiner is reading ‘changed’ as the components experiencing a change to affect their connection or operational function; Paragraph 0054, in response to a detected decrease in pressure from a predetermined expected level, for example due to mis-installation of a component, an alarm may be indicated to signal a component change or possible respiratory obstruction in the patient).  

Regarding claim 2, the modified device of Strothmann discloses the device of claim 1.
Strothmann further discloses wherein the one or more sensors include at least one sensor (pressure sensor 124, see Paragraph 0125 and Fig. 4A) structured to gather data related to sleep-disordered breathing symptoms (see Paragraph 0125, the sensor data may be used to generate an airflow rate signal 232 which may be used to determine sleep-disordered breathing such as hypopnea), and wherein the processing unit is structured to analyze outputs of the at least one sensor to determine whether sleep-disordered breathing symptoms are exacerbated (see Fig. 9 and Paragraph 0125, the triggered respiration signal 238 may be used to determine the start of abnormal breathing due to hypopnea; also see Paragraph 0122-0123, the hypopnea detection logic may include monitoring the flow volume and may indicate hypopnea below 50% flow. Thus the patient may be experiencing some degree of sleep-disordered breathing above 50%, but the sensor determines exacerbated sleep-disordered breathing when the flow dips below 50% and hypopnea is indicated) and to determine that pressure compensation is improper based on the determination of exacerbated sleep-disordered breathing symptoms (see Paragraph 0091-0092, if abnormal breathing is detected, the device may increase pressure compensation if it is determined to be too low).  
Regarding claim 3, the modified device of Strothmann discloses the device of claim 1.
Strothmann further discloses wherein the one or more sensors include at least one sensor (pressure sensor 124, see Paragraph 0125 and Fig. 4A) structured to gather data related to a sub-optimal breath waveform shape (see Paragraph 0125, an airflow rate signal 232 may be provided from outputs from the pressure sensor 124; An obtained derivative and filtered signal 236 may be obtained which may trigger a threshold to determine obstructed breathing; also see Fig. 9, where the sensor data can be used to determine if the waveform is sub-optimal and is indicative of hypoapneic inhalation), wherein the 
Regarding claim 4, the modified device of Strothmann discloses the device of claim 1.
Strothmann further discloses wherein the one or more sensors include at least one sensor (sensor 112, see Paragraph 0087 and Fig. 4C) structured to sense pressure proximate to a selected location in the patient circuit (see Paragraph 0087, the sensor is said to be a pressure sensor, and detects and transmits pressure to the other components in the pressure control loop 102; It is also noted that ‘a selected location’ is not defined and could be anywhere on the patient circuit, and thus the pressure sensor 112 senses pressure proximate to where the circuit connects to the outlet).
Orr further teaches wherein the processing unit is structured to compare the sensed pressure with a predicted pressure at the location in the patient circuit (see Paragraph 0054, the sensed pressure is compared with a predetermined expected level) and to determine that pressure compensation is improper when the sensed pressure and the predicted pressure differ by greater than a predetermine threshold value (see Paragraph 0054, in response to the detected decrease in pressure, an alarm may be indicated to signal that pressure compensation is improper, either due to mis-installation or obstruction in the patient).
Regarding claim 9, Strothmann discloses a method of determining changes in a patient circuit, the method comprising: 
receiving data from one or more sensors structured to gather data related to effectiveness of pressure compensation provided to a patient from an airflow generator via the patient circuit (blower 110, see Paragraph 0087 and Fig. 4C) in the course of pressure support therapy (see Paragraph 0087, the pressure sensor is used to gather detected pressure as it relates to the desired pressure, which can be used to adjust the blower to have the pressure compensation match the desired pressure); 

determining if the pressure compensation provided to the patient is improper (see Paragraph 0087, the subtractor 114 may compare the desired pressure signal to the detected pressure signal to develop an error signal; The blower is then controlled to adjust the applied pressure to minimize the error).
Strothmann is silent regarding wherein if the pressure compensation provided to the patient is determined to be improper, initiating action to confirm whether components of the patient circuit have been changed.
Orr teaches wherein if the pressure compensation provided to the patient is determined to be improper, initiating action to confirm whether components of the patient circuit have been changed (Examiner is reading ‘changed’ as the components experiencing a change to affect their connection or operational function; Paragraph 0054, in response to a detected decrease in pressure from a predetermined expected level, for example due to mis-installation of a component, an alarm may be indicated to signal a component change or possible respiratory obstruction in the patient).  
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing unit of Strothmann to be capable of initiating an action to confirm whether components of the circuit have been changed based on a detection of improper pressure compensation, such as that taught by Orr, in order to direct a patient or practitioner to fix the device, and to help provide proper pressure to the patient (Paragraph 0054, a mis-installation of certain components may provide a decrease in pressure or flow provided to the patient).  
Regarding claim 10, the modified method of Strothmann discloses the method of claim 9.
Strothmann further discloses wherein the one or more sensors include at least one sensor (pressure sensor 124, see Paragraph 0125 and Fig. 4A) structured to gather data related to sleep-disordered breathing symptoms (see Paragraph 0125, the sensor data may be used to generate an airflow rate signal 232 which may be used to determine sleep-disordered breathing such as hypopnea), wherein analyzing the outputs of the sensors includes determining whether sleep-disordered breathing 
Regarding claim 11, the modified method of Strothmann discloses the method of claim 9.
Strothmann further discloses wherein the one or more sensors include at least one sensor (pressure sensor 124, see Paragraph 0125 and Fig. 4A) structured to gather data related to a sub-optimal breath waveform shape (see Paragraph 0125, an airflow rate signal 232 may be provided from outputs from the pressure sensor 124; An obtained derivative and filtered signal 236 may be obtained which may trigger a threshold to determine obstructed breathing; also see Fig. 9, where the sensor data can be used to determine if the waveform is sub-optimal and is indicative of hypoapneic inhalation), wherein analyzing the outputs of the sensors includes determining whether signs of uncomfortable breathing are present (see Paragraph 0125 and Fig. 9, hypopnea may be detected based on the signal processing and analysis), and wherein determining if the pressure compensation provided to the patient is improper includes determining that pressure compensation is improper based on the determination of the presence of signs of uncomfortable breathing (see Paragraph 0091-0092, if abnormal breathing is detected, the device may increase pressure compensation if it is determined to be too low in order to compensate for the abnormal breathing).
Regarding claim 12, the modified method of Strothmann discloses the method of claim 9.
Strothmann further discloses wherein the one or more sensors include at least one sensor (sensor 112, see Paragraph 0087 and Fig. 4C) structured to sense pressure proximate to a selected location in the patient circuit (see Paragraph 0087, the sensor is said to be a pressure sensor, and 
Orr further teaches wherein analyzing the outputs of the sensors includes comparing the sensed pressure with a predicted pressure at the location in the patient circuit (see Paragraph 0054, the sensed pressure is compared with a predetermined expected level), and wherein determining if the pressure compensation provided to the patient is improper includes determining that pressure compensation is improper when the sensed pressure and the predicted pressure differ by greater than a predetermine threshold value (see Paragraph 0054, in response to the detected decrease in pressure, an alarm may be indicated to signal that pressure compensation is improper, either due to mis-installation or obstruction in the patient).  
Claim 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Strothmann (U.S Publication No. 2009/0050154 A1) in view of Orr (U.S Publication No. 2012/0215125 A1), as applied to claims 1 and 9, in further view of Stahmann (U.S Publication 2011/0061647 A1).
Regarding claim 5, the modified device of Strothmann discloses the device of claim 1.
Strothmann is silent regarding wherein the one or more sensors includes an accelerometer structured to sense acceleration of the patient, wherein the processing unit is structured to compare the sensed acceleration with an expected range of values associated with the accelerometer and to determine that pressure compensation is improper when the sensed acceleration is outside the expected range.
Stahmann teaches wherein the one or more sensors includes an accelerometer structured to sense acceleration of the patient (see Paragraph 0347-0348, an accelerometer may be attached to the patient’s chest to determine chest motion to determine disordered breathing), wherein the processing unit is structured to compare the sensed acceleration with an expected range of values associated with the accelerometer (see Paragraph 0347, a central apnea event is detected if the signal 1674 from the accelerometer falls below a motion threshold 1675 during the period of non-respiration; Thus, the processing unit has an expected range of values above the threshold) and to determine that pressure 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Strothmann to include an accelerometer structured to sense acceleration of the patient’s chest, such as that taught by Stahmann, in order to detect the patient experiencing a central apnea, and to modulate pressure delivery to address it (Paragraph 0347, 0350 and 0353).
Regarding claim 6, the modified device of Strothmann discloses the device of claim 1.
Strothmann is silent regarding wherein the processing unit is structured to analyze outputs of the one or more sensors over a period of time and to generate expected ranges of outputs corresponding to the one or more sensors based on their outputs over the period of time (see Paragraph 0347, the processing unit analyzes the sensor output and signal 1674 over a period of time; The processor also has an expected range of outputs above the motion threshold 1675 based on the signal 1674), and wherein the processing unit is structured to determine improper compensation based on outputs of one or more sensors being outside their corresponding expected range of outputs (see Paragraph 0350 and 0353, adjustment to therapy may be provided if the accelerometer devices fall below the threshold, which indicates a central apnea). 
Stahmann teaches wherein the processing unit is structured to analyze outputs of the one or more sensors over a period of time and to generate expected ranges of outputs corresponding to the one or more sensors based on their outputs over the period of time, and wherein the processing unit is structured to determine improper compensation based on outputs of one or more sensors being outside their corresponding expected range of outputs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Strothmann to include an accelerometer structured to sense acceleration of the patient’s chest and to generate expected ranges of outputs from the sensor over a period of time, such as that taught by Stahmann, in order to detect the patient experiencing a central apnea, and to modulate pressure delivery to address it (Paragraph 0347, 0350 and 0353).
Regarding claim 13, the modified method of Strothmann discloses the method of claim 9.
Strothmann is silent regarding wherein the one or more sensors includes an accelerometer structured to sense acceleration of the patient, wherein analyzing the outputs of the sensors includes comparing the sensed acceleration with an expected range of values associated with the accelerometer, and wherein determining if the pressure compensation provided to the patient is improper includes determining that pressure compensation is improper when the sensed acceleration is outside the expected range.  
Stahmann teaches wherein the one or more sensors includes an accelerometer structured to sense acceleration of the patient (see Paragraph 0347-0348, an accelerometer may be attached to the patient’s chest to determine chest motion to determine disordered breathing), wherein analyzing the outputs of the sensors includes comparing the sensed acceleration with an expected range of values associated with the accelerometer (see Paragraph 0347, a central apnea event is detected if the signal 1674 from the accelerometer falls below a motion threshold 1675 during the period of non-respiration; Thus, the processing unit has an expected range of values above the threshold) and wherein determining if the pressure compensation provided to the patient is improper includes determining that pressure compensation is improper when the sensed acceleration is outside the expected range (see Paragraph 0350 and 0353, adjustment to therapy may be provided if the accelerometer devices fall below the threshold, which indicates a central apnea).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Strothmann to include an accelerometer structured to sense acceleration of the patient’s chest, such as that taught by Stahmann, in order to detect the patient experiencing a central apnea, and to modulate pressure delivery to address it (Paragraph 0347, 0350 and 0353).
Regarding claim 14, the modified method of Strothmann discloses the method of claim 9.
Strothmann is silent regarding wherein analyzing the outputs of the sensors includes analyzing outputs of the one or more sensors over a period of time and to generate expected ranges of outputs corresponding to the one or more sensors based on their outputs over the period of time, and wherein determining if the pressure compensation provided to the patient is improper includes determining 
Stahmann teaches wherein analyzing the outputs of the sensors includes analyzing outputs of the one or more sensors over a period of time and to generate expected ranges of outputs corresponding to the one or more sensors based on their outputs over the period of time (see Paragraph 0347, the processing unit analyzes the sensor output and signal 1674 over a period of time; The processor also has an expected range of outputs above the motion threshold 1675 based on the signal 1674), and wherein determining if the pressure compensation provided to the patient is improper includes determining improper compensation based on outputs of one or more sensors being outside their corresponding expected range of outputs (see Paragraph 0350 and 0353, adjustment to therapy may be provided if the accelerometer devices fall below the threshold, which indicates a central apnea). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Strothmann to include an accelerometer structured to sense acceleration of the patient’s chest and to generate expected ranges of outputs from the sensor over a period of time, such as that taught by Stahmann, in order to detect the patient experiencing a central apnea, and to modulate pressure delivery to address it (Paragraph 0347, 0350 and 0353).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Strothmann (U.S Publication No. 2009/0050154 A1) in view of Orr (U.S Publication No. 2012/0215125 A1), as applied to claim 9, in further view of Soysa (U.S Publication 2016/0256642 A1).
Regarding claim 15, the modified method of Strothmann discloses the method of claim 9.
Strothmann is silent regarding wherein, initiating action to confirm whether components of the patient circuit have been changed includes initiating communication with components of the patient circuit to determine whether any components of the patient circuit have changed.  
Soysa teaches initiating action to confirm whether components of the patient circuit have been changed (see Paragraph 0011 and 0090, when the device is connected to a peripheral component, coded resistors or other electronic circuitry can be read by the breathing apparatus to verify/identify the type of component attached) and initiating communication with components of the patient circuit to determine whether any components of the patient circuit have changed (see Paragraph 0011, apparatus 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Storthmann to include initiating action to confirm whether components of the patient circuit have been changed and adjusting the settings based on the received information, such as that taught by Soysa, in order to automatically adjust the settings and reduce the risks of setup error and setup steps before ventilation delivery (Paragraph 0090).
Regarding claim 16, the modified method of Strothmann discloses the method of claim 9.
Strothmann is silent regarding receiving patient circuit information including information on components of the patient circuit; and adjusting settings of the airflow generator based on the patient circuit information.  
Soysa teaches receiving patient circuit information including information on components of the patient circuit (see Paragraph 0011 and 0090, the apparatus will detect a change in peripheral components connected, and receive information on the type of component, such as a neonatal or adult peripheral); and adjusting settings of the airflow generator based on the patient circuit information (see Paragraph 0011 and 0090, depending on the type of peripheral, the settings/operating mode of the breathing device will change).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Storthmann to include teaches receiving patient circuit information including information on components of the patient circuit and adjusting the settings based on the received information, such as that taught by Soysa, in order to automatically adjust the settings and reduce the risks of setup error and setup steps before ventilation delivery (Paragraph 0090).
Regarding claim 17, the modified method of Strothmann discloses the method of claim 16.
Soysa further discloses wherein, initiating action to confirm whether components of the patient circuit have been changed includes obtaining updated patient circuit information including information on components of the patient circuit that have changed (see Paragraph 0011 and 0090, when the device is connected to a periphal component, coded resistors or other electronic circuitry can be read by the breathing apparatus to identify the type of component attached; This updated attachment information .
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, the closest prior art may be seen as Strothmann (U.S Publication No. 2009/0050154 A1) and Orr (U.S Publication No. 2012/0215125 A1) and Soysa (U.S Publication 2016/0256642 A1) and Jacob (U.S Publication No. 2012/0229272 A1).
The modified device of Strothmann by Orr disclose the limitations of claim 1, but are silent regarding wherein, in response to determining that the pressure compensation provided to the patient is improper, the processing unit is structured to initiate communication with components of the patient circuit to determine whether any components of the patient circuit have changed. Soysa and Jacob both teach detecting the attachment of a peripheral component to a ventilator, and communicating with the peripheral component to idenfity/verify a change to the patient circuit (see Paragraph 0011 and 0090 of Soysa and Paragraph 0038 of Jacob). However, Soysa and Jacob both teach this communication as happening automatically in response to a connection between electronic circuity between the peripheral and the ventilator device. In contrast, the device of the instant application only initiates this communication between the components of the pressure support device and the processing unit when the delivered pressure is deemed improper. As such, Soysa and Jacob do not teach a conditional process of checking the patient circuit for a change in the components whenever the pressure compensation is improper. Furthermore, there is no prior art or teaching which would suggest modifying the device of Strothmann to initiate communication with the components of the patient circuit to determine a change in the patient circuit specifically in response to the determination that pressure compensation is improper.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378.  The examiner can normally be reached on Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/             Examiner, Art Unit 3785                                                                                                                                                                                           
/KENDRA D CARTER/             Supervisory Patent Examiner, Art Unit 3785